UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File number: 333-180736 ARMORED AUTOGROUP INC. (Exact name of registrant as specified in its charter) 44 Old Ridgebury Road, Suite 300, Danbury, Connecticut 06810 (203) 205-2900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 9.25% Senior Notes due 2018 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☐ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☒ Approximate number of holders of record as of the certification or notice date: 0 Pursuant to the requirements of the Securities Exchange Act of 1934, Armored AutoGroup Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 15, 2015 By: /s/ Michael Bauersfeld Name: Michael Bauersfeld Title: Chief Financial Officer
